Case 2:19-mc-00029 Document 1-3 Filed 08/22/19 Page 1 of 3




                 Exhibit C
         Case 2:19-mc-00029 Document 1-3 Filed 08/22/19 Page 2 of 3



 1                         DECLARATION OF DAVID GINGRAS
 2          I, David Gingras, having first been duly sworn, hereby state as follows:
 3          1.     My name is David Gingras. I am a United States citizen, a resident of the
 4   State of Arizona, am over the age of 18 years, and if called to testify in court or other
 5   proceeding I could and would give the following testimony which is based upon my own
 6   personal knowledge.
 7          2.     I am lawyer based in Phoenix, Arizona. I have been admitted to practice law
 8   in the State of Arizona since 2004, and the State of California since 2002. Among other
 9   things, my practice focuses on intellectual property and copyright law.
10          3.     I am the owner of a registered copyright in a work entitled “DMCA Page
11   Text for Websites”. This work was registered with the United States Copyright Office on
12   June 21, 2016, and assigned registration #TXu 2-009-004.
13          4.     The work “DMCA Page Text for Websites” is a set of written instructions
14   explaining how to prepare and submit a Notification of Claimed Infringement to a website
15   pursuant to the Digital Millennium Copyright Act or “DMCA”.
16          5.     As a lawyer, I typically charge clients a flat-rate fee of $1,500 for a non-
17   exclusive license to use the work “DMCA Page Text for Websites” and some related
18   content. To date, several clients have paid to license this work from me.
19          6.     Whenever a client purchases a license for this work, the web page where the
20   work is published includes certain “copyright management information” or “CMI” within
21   the meaning of 17 U.S.C. § 1202(c). This CMI typically appears at the bottom of the page
22   as shown in this example which appears on the website of a current licensee:
23   https://thedirty.com/copyright/
24                             Copyright Management Information
25
26
27
28
         Case 2:19-mc-00029 Document 1-3 Filed 08/22/19 Page 3 of 3



 1          7.     Within the last three years, a website located at holysmoke.org copied and
 2   displayed the work “DMCA Page Text for Websites” at the following address:
 3   https://www.holysmoke.org/dmca/. The work was copied verbatim and in its entirety, with
 4   the only changes being to remove the name of the original site from which the work was
 5   copied, and to replace the original site’s contact information with new contact information
 6   for holysmoke.org.
 7          8.     The website holysmoke.org does not have, and has never had, a valid
 8   license to use the work “DMCA Page Text for Websites”.
 9          9.     The     website   holysmoke.org     removed    all   “copyright   management
10   information” or “CMI” from the work “DMCA Page Text for Websites” in violation of 17
11   U.S.C. § 1202(b)
12          10.    Pursuant to 17 U.S.C. § 512(h), I hereby state that the subpoena which is the
13   subject of this request is sought to obtain the identity of an alleged infringer and that such
14   information will only be used for the purpose of protecting rights under Title 17 of the
15   United States Code.
16
17   Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the
18   United State of America that the foregoing is true and correct.
19
20   Executed on August 22, 2019.                      _____________________________
21                                                     David Gingras

22
23
24
25
26
27
28
                                                   2
